Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. CN 103980683 A (Dong) in view of GUO Shuang-Zhuang et. al. “Properties of Polylactide inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures’. Langmuir 11 Jan.2014 (Guo), as evidenced by the TDS of 4032D PLA from NatureWorks. English translation of the CN patent is relied upon herein. 

Considering claim 1 – 5 and 7 – 10, Dong teaches a process to produce a poly(lactic acid) or PLA filament by extrusion, wherein said filament has preferable a diameter between 1.5 mm – 3.0 mm [0038 – 0041]. Further, Dong does not recognize that the PLA material has a crystallinity between 5 % and 40 %. However, GUO teaches crystalline PLA filament obtained from solvent-cast printing, the solvent-cast printing process comprises 25 wt % PLA solution ink which was extruded through a single size micro nozzle (inner diameter O=200um). Further, as to the crystallinity limitation,  requiring that the PLA has a crystallinity degree between 10 and 40 %, Guo teaches the use of 4032D polymer, which is a semi- crystalline PLA from Natureworks. Further, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 
Moreover, as Dong and GUO are both directed to the formation of PLA filaments , the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the PLA polymer is used as the filament forming component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute Dong’s PLA with GUO’s PLA polymer with reasonable expectation of success by the desire to produce a 3D PLA filament having high crystallinity. 
Considering claims 6 and 13, the TDS for 4032D PLA shows a melting point of 160 degrees C, which is within the claimed range.   

Considering claim 12, Dong teaches at [0041] that the diameter error (variation) is within 5 %. Therefore, it is reasonable to expect that filaments having a diameter between 1.5 and 3.0 (preferred range) would be capable of passing the ring gauge as claimed.   

Claims 11, 14 – 15 and 18 - 19, are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. CN 103980683 A (Dong) in view of GUO Shuang-Zhuang et. al. “Properties of Polylactide inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures’. Langmuir 11 Jan.2014 (Guo) and further in view of Onishi et al. US 2013/0150510 A1 (Onishi), as evidenced by the TDS of 4032D PLA from NatureWorks. English translation of the CN patent is relied upon herein. 

Considering claims 11, 14 - 15 and 18 - 19, Dong in view of GUO is relied upon as set forth above in the rejection of claim 1. Further, although said combination recognizes the importance of the crystallinity of the filament forming polymer, it does not recognize the use of nucleating agents as required by the claims. However, Onishi teaches the use of 0.1 - 0.7 % of amide based nucleating agents to increase the crystallinity of PLA compositions to provide them with excellent in transparency, heat resistance, and migration resistance [Abstract, 0049 – 0050]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add nucleating agent as taught by Onishi to Dong-GOU’s PLA when it is desired to provide the polymer with the above mentioned properties.
As to claim 18, none of the references teaches the use of talc as a nucleating agent; both Onishi and Dong disclose the use of talcum among several other inorganic fillers, but not as a nucleating agent. As noted above, Onishi teaches the use of amide base nucleating agents in the PLA composition.    

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. CN 103980683 A (Dong) in view of GUO Shuang-Zhuang et. al. “Properties of Polylactide inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures’. Langmuir 11 Jan.2014 (Guo) and further in view of Ren et al. WO 2008/128448 A1 (Ren), as evidenced by the TDS of 4032D PLA from NatureWorks. English translation of the CN patent is relied upon herein. 

Considering claims 16 and 17, Dong in view of GUO is relied upon as set forth above in the rejection of claim 1. Further, although said combination recognizes the use of nucleating agents, it does not recognize the amount and type of nucleating agents as required by the claims. However, Ren teaches the use of 0.1 – 11 % of titanium dioxide nucleating agents to increase the crystallinity of PLA compositions to provide them with excellent in transparency, heat resistance [Abstract, 0049 – 0050]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to add nucleating agent as taught by Onishi to Dong-GOU’s PLA when it is desired to provide the polymer with the above mentioned properties. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786